        Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


SIGNIFY NORTH AMERICA                              )
CORPORATION and                                    )
SIGNIFY HOLDING B.V.,                              )       C. A. No. 1:19-CV-5516-DLC
                                                   )
                       Plaintiffs,                 )       JURY TRIAL DEMANDED
                                                   )
               v.                                  )
                                                   )
AXIS LIGHTING INC.,                                )
                                                   )
                       Defendant.                  )
                                                   )

                               Joint Disputed Claim Terms Chart

       Pursuant to Local Patent Rule 11 and the Pretrial Scheduling Order, Plaintiffs Signify

North America Corporation and Signify Holding B.V. (collectively, “Signify”) and Defendant

Axis Lighting, Inc. (“Axis”) submit the following Joint Disputed Claim Terms chart, listing the

disputed claim terms and phrases, including each party’s proposed construction, and cross-

reference to each party’s identification of the related paragraph(s) of the invalidity and/or

infringement contention(s) disclosures under Local Rules 6 and 7.
                            Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 2 of 16




             1. U.S. Patent No. 6,577,512

   Disputed Claim Term or              Signify’s Proposed          Axis’ Proposed Construction            Cross-Reference to
           Phrase                         Construction                                                       Disclosures

“a protective circuit limiting   Plain and ordinary meaning or,    35 U.S.C. § 112 ¶ 6 limitation.   Signify’s Infringement
the current to the LEDs”         alternatively, “circuitry that                                      Contentions, Ex. 1 at 27; Ex. 2
                                 keeps undesirably large current   Function: “limiting the current   at 26.
(claim 19)                       from being supplied to the        to the LEDs.”
                                 LEDs”                                                               Axis’ Invalidity Contentions,
                                                                   Structure: the claim is           Ex. B-1 at 8–9; Ex. B-2 at 7–8;
                                                                   indefinite because the “flyback   Ex. B-3 at 8, 10.
                                                                   converter” that purportedly
                                                                   “controls the current to the
                                                                   LEDs” is insufficient structure
                                                                   to perform the function.

                                                                   Alternatively, if it is
                                                                   determined to be sufficient
                                                                   structure, the “flyback
                                                                   converter” is the corresponding
                                                                   structure.

“a protective circuit limiting   Plain and ordinary meaning or, 35 U.S.C. § 112 ¶ 6 limitation.      Signify’s Infringement
the voltage to the LEDs”         alternatively, “circuitry that                                      Contentions, Ex. 2 at 58.
                                 keeps undesirably large voltage Function: “limiting the voltage
(claim 38)                       from being supplied to the      to the LEDs.”                       Axis’ Invalidity Contentions,
                                 LEDs”                                                               Ex. B-1 at 11; Ex. B-2 at 8, 10;
                                                                 Structure: the claim is             Ex. B-3 at 10.
                                                                 indefinite because the “zener
                                                                 diode Z1” that purportedly
                                                                 “provides overvoltage
                                                                 protection for LEDs” is
                           Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 3 of 16




                                                                      insufficient structure to
                                                                      perform the function.

                                                                      Alternatively, if it is
                                                                      determined to be sufficient
                                                                      structure, the “zener diode Z1”
                                                                      is the corresponding structure.

“a current sensor for sensing    Plain and ordinary meaning or,       35 U.S.C. § 112 ¶ 6 limitation.    Signify’s Infringement
current to the LEDs, the         alternatively, “circuitry that                                          Contentions, Ex. 1 at 10; Ex. 2
current sensor generating a      senses current to the LEDs and       Function: “sensing current to      at 9, 39.
sensed current signal”           generates a sensed current           the LEDs” and “generating a
                                 signal”                              sensed current signal.”            Axis’ Invalidity Contentions,
(claims 19, 38)                                                                                          Ex. B-1 at 3, 10; Ex. B-2 at 3,
                                                                      Structure: the claim is            9–10; Ex. B-3 at 3, 9.
                                                                      indefinite because the “current
                                                                      sensor 110” that purportedly
                                                                      “measures the current flow to
                                                                      the LEDs 106 and provides a
                                                                      sensed current signal” is
                                                                      described entirely functionally
                                                                      in the specification, and, thus,
                                                                      is insufficient structure to
                                                                      perform the function.

“a current reference for         Plain and ordinary meaning or,       35 U.S.C. § 112 ¶ 6 limitation.    Signify’s Infringement
generating a reference current   alternatively, “circuitry that                                          Contentions, Ex. 1 at 13; Ex. 2
signal”                          generates a reference current        Function: “generating a            at 13, 43.
                                 signal”                              reference current signal.”
(claims 19, 38)                                                                                          Axis’ Invalidity Contentions,
                                                                      Structure: the claim is            Ex. B-1 at 4, 10; Ex. B-2 at 4,
                                                                      indefinite because the “current    10; Ex. B-3 at 4, 9.
                                                                      reference 114” is not linked to
                                                                      the claimed function and is
                                                                  2
                           Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 4 of 16




                                                                         insufficient structure to
                                                                         perform the function.

“a current controller for         Plain and ordinary meaning or,         35 U.S.C. § 112 ¶ 6 limitation.   Signify’s Infringement
comparing the sensed current      alternatively, “circuitry that                                           Contentions, Ex. 1 at 15; Ex. 2
signal to the reference current   compares the sensed current            Function: “comparing the          at 15, 45.
signal, the current controller    signal to the reference current        sensed current signal to the
generating a feedback signal”     signal and generates a feedback        reference current signal” and     Axis’ Invalidity Contentions,
                                  signal”                                “generating a feedback signal.”   Ex. B-1 at 5–6, 10; Ex. B-2 at
(claims 19, 38)                                                                                            5–6, 10; Ex. B-3 at 5–6, 9.
                                                                         Structure: a proportional type
                                                                         op-amp control circuit.


           2. U.S. Patent No. 7,014,336

  Disputed Claim Term or                Signify’s Proposed               Axis’ Proposed Construction            Cross-Reference to
          Phrase                           Construction                                                            Disclosures

“electromagnetic radiation of at Plain and ordinary meaning or           Light of at least two different   Signify’s Infringement
least two different spectrums”   alternatively, “emissions of            wavelengths or combinations       Contentions, Ex. 3 at 6–11.
                                 electromagnetic energy, each            of wavelengths.
(claim 132)                      having a different intensity as a                                         Axis’ Invalidity Contentions,
                                 function of wavelength”                                                   Ex. G-1 at 1–2, Ex. G-2 at 4–
                                                                                                           10; Ex. G-3 at 2–6; Ex. G-4 at
                                                                                                           2–5; Ex. G-5 at 2–6; Ex. G-8
                                                                                                           at 3–7; Ex. G-9 at 2–13.

“a mounting”                      Plain and ordinary meaning; or, Indefinite                               Signify’s Infringement
                                  alternatively, “a support on                                             Contentions, Ex. 3 at 11–15,
(claim 132)                       which the plurality of                                                   54–56.
                                  component illumination
                                  sources are mounted”                                                     Axis’ Invalidity Contentions,
                                                                                                           Ex. G-1 at 2–3, 21–22; Ex. G-2

                                                                     3
                               Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 5 of 16




   Disputed Claim Term or                 Signify’s Proposed                Axis’ Proposed Construction             Cross-Reference to
           Phrase                            Construction                                                              Disclosures

                                                                                                               at 10–16, 44; Ex. G-3 at 6–11,
                                                                                                               18–20; Ex. G-4 at 5–11, 25;
                                                                                                               Ex. G-6 at 1–7; Ex. G-7 at 2–7;
                                                                                                               Ex. G-8 at 7–12, 57–59; Ex. G-
                                                                                                               9 at 13–21, 54–57.

“resulting spectrum”                Plain and ordinary meaning or           The resultant combination of       Signify’s Infringement
                                    alternatively, “intensity of the        wavelengths of light that result   Contentions, Ex. 3 at 11–18,
(claims 132, 141)                   radiation as a function of              in the light produced by a         36–44.
                                    wavelength that results from            lighting fixture
                                    the combination of light                                                   Axis’ Invalidity Contentions,
                                    produced by the plurality of                                               Ex. G-1 at 2–4, 14–19; Ex. G-2
                                    component illumination                                                     at 10–21, 37–42; Ex. G-3 at 6–
                                    sources”                                                                   12, 15–17; Ex. G-4 at 5–13;
                                                                                                               Ex. G-5 at 6–16, 17; Ex. G-6 at
                                                                                                               1–4; Ex. G-7 at 2–7, 12; Ex. G-
                                                                                                               8 at 7–24, 46–53; Ex. G-9 at
                                                                                                               21–37, 53.

“the visible portion of said        “the range of said resulting            The light of said resulting        Signify’s Infringement
resulting spectrum”                 spectrum between                        spectrum, which has a color        Contentions, Ex. 3 at 15-18.
                                    approximately 400 nm and                that is visible, i.e., a
(claim 132)                         700 nm”                                 wavelength in the range from       Axis’ Invalidity Contentions,
                                                                            about 400 nm to about 700 nm       Ex. G-1 at 3-4; Ex. G-2 at 16-
                                                                                                               21; Ex. G-3 at 11-12; Ex. G-4
                                                                                                               at 11-13; Ex. G-5 at 6-16; Ex.
                                                                                                               G-8 at 12-24; Ex. G-9 at 21-37.

“a controller”                      Plain and ordinary meaning or,          35 U.S.C. § 112 ¶ 6 limitation.    Signify’s Infringement
                                    alternatively, “circuitry used to                                          Contentions, Ex. 3 at 22–27.
                                    control the plurality of

                                                                        4
                             Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 6 of 16




   Disputed Claim Term or               Signify’s Proposed               Axis’ Proposed Construction               Cross-Reference to
           Phrase                          Construction                                                               Disclosures

(claim 138)                       component illumination                 Function: control the plurality      Axis’ Invalidity Contentions,
                                  sources”                               of component illumination            Ex. G-1 at 7–10; Ex. G-2 at
                                                                         sources to selectably generate       28–32; Ex. G-3 at 14–15; Ex.
                                                                         the white light from the             G-4 at 17; Ex. G-8 at 27–34;
                                                                         lighting fixture at a particular     Ex. G-9 at 44–52.
                                                                         color temperature within said
                                                                         range of color temperatures.

                                                                         Structure: “computer hardware
                                                                         or computer software; a sensor
                                                                         such as, but not limited to a
                                                                         photodiode, a radiometer, a
                                                                         photometer, a colorimeter, a
                                                                         spectral radiometer, a camera;
                                                                         or a manual interface such as,
                                                                         but not limited to, a slider, a
                                                                         dial, a joystick, a trackpad, or a
                                                                         trackball” “for specifying
                                                                         illumination conditions to be
                                                                         provided by the lighting
                                                                         fixture.”

“first radiation having a first   Plain and ordinary meaning or          First combination of                 Signify’s Infringement
spectrum”                         alternatively, “a first emission       wavelengths of light                 Contentions, Ex. 3 at 32–34.
                                  of electromagnetic energy
(claim 141)                       having a first intensity as a                                               Axis’ Invalidity Contentions,
                                  function of wavelength”                                                     Ex. G-1 at 10–12; Ex. G-2 at
                                                                                                              32–34; Ex. G-3 at 15; Ex. G-4
                                                                                                              at 18; Ex. G-5 at 16; Ex. G-7 at



                                                                     5
                             Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 7 of 16




  Disputed Claim Term or                Signify’s Proposed                Axis’ Proposed Construction               Cross-Reference to
          Phrase                           Construction                                                                Disclosures

                                                                                                               11–12; Ex. G-8 at 42–45;
                                                                                                               Ex. G-9 at 52.

“second radiation having a        Plain and ordinary meaning or           Second combination of                Signify’s Infringement
second spectrum”                  alternatively, “a second                wavelengths of light                 Contentions, Ex. 3 at 34–36.
                                  emission of electromagnetic
(claim 141)                       energy having a second                                                       Axis’ Invalidity Contentions,
                                  intensity as a function of                                                   Ex. G-1 at 12–14; Ex. G-2 at
                                  wavelength”                                                                  34–37; Ex. G-3 at 15; Ex. G-4
                                                                                                               at 18; Ex. G-5 at 17; Ex. G-8
                                                                                                               at 45–46; Ex. G-9 at 52.

“control circuit”                 Plain and ordinary meaning or,          35 U.S.C. § 112 ¶ 6 limitation.      Signify’s Infringement
                                  alternatively, “circuitry used to                                            Contentions, Ex. 3 at 45–49.
(claim 153)                       control the intensity of the at         Function: independently
                                  least one first and at least one        control at least a first intensity   Axis’ Invalidity Contentions,
                                  second white LEDs”                      of the first radiation and a         Ex. G-1 at 12–20; Ex. G-2 at
                                                                          second intensity of the second       43; Ex. G-3 at 17; Ex. G-4 at
                                                                          radiation.                           23–24; Ex. G-5 at 17–21; Ex.
                                                                                                               G-8 at 53–57; Ex. G-9 at 53–
                                                                          Structure: “computer hardware        54.
                                                                          or computer software; a sensor
                                                                          such as, but not limited to a
                                                                          photodiode, a radiometer, a
                                                                          photometer, a colorimeter, a
                                                                          spectral radiometer, a camera;
                                                                          or a manual interface such as,
                                                                          but not limited to, a slider, a
                                                                          dial, a joystick, a trackpad, or a
                                                                          trackball” “for specifying
                                                                          illumination conditions to be

                                                                      6
                           Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 8 of 16




  Disputed Claim Term or               Signify’s Proposed             Axis’ Proposed Construction          Cross-Reference to
          Phrase                          Construction                                                        Disclosures

                                                                      provided by the lighting
                                                                      fixture.”


             3. U.S. Patent No. 7,255,458

  Disputed Claim Term or               Signify’s Proposed             Axis’ Proposed Construction          Cross-Reference to
          Phrase                          Construction                                                        Disclosures

“substrate”                      Plain and ordinary meaning or        A base                          Signify’s Infringement
                                 alternatively, “a support on                                         Contentions, Ex. 4 at 5–9, Ex.
(claims 1, 21)                   which light emitting elements                                        5 at 5–8, 16–19.
                                 are integrated”
                                                                                                      Axis’ Invalidity Contentions,
                                                                                                      Ex. E-1 at 2–7, 17–19; Ex. E-2
                                                                                                      at 2–4, 11; Ex. E-3 at 1–3.

“linear array”                   Plain and ordinary meaning or        an array of elements whose      Signify’s Infringement
                                 alternatively, “a one-               corresponding points lie in a   Contentions, Ex. 4 at 18–22.
(claim 17)                       dimensional array of elements        line
                                 whose corresponding points lie                                       Axis’ Invalidity Contentions,
                                 in a line”                                                           Ex. E-1 at 11–16; Ex. E-2 at 8–
                                                                                                      11; Ex. E-3 at 3.

“planar array”                   Plain and ordinary meaning, or an array of elements whose            Signify’s Infringement
                                 alternatively, “two-dimensional corresponding points lie on a        Contentions, Ex. 5 at 15–19.
(claim 21)                       array of elements whose         flat surface
                                 corresponding points lie in a                                        Axis’ Invalidity Contentions,
                                 plane”                                                               Ex. E-1 at 17–19; Ex. E-2 at
                                                                                                      11; Ex. E-3 at 11-12.


                                                                  7
                           Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 9 of 16




  Disputed Claim Term or                 Signify’s Proposed                Axis’ Proposed Construction             Cross-Reference to
          Phrase                            Construction                                                              Disclosures

“diffuser”                         Plain and ordinary meaning or           A device which operates on a       Signify’s Infringement
                                   alternatively, “a device that           microscopic scale, wherein         Contentions, Ex. 4 at 9–15, Ex.
(claim 1)                          scatters incident                       illumination enters the diffuser   5 at 9–14.
                                   electromagnetic radiation,              at an input angle, and exits the
                                   including visible light, infrared       diffuser within a range of         Axis’ Invalidity Contentions,
                                   and ultraviolet radiation by            angles formulaically dependent     Ex. E-1 at 7–11; Ex. E-2 at 4–
                                   means of diffuse transmission           on the input angle, wherein the    7.
                                   or reflection into a variety of         range of diffusion depends on
                                   luminance distribution                  the surface structure of the
                                   patterns”                               diffuser, that is not a bulk
                                                                           diffuser.

“proximate to”                     Plain and ordinary meaning or           Immediately preceding or           Signify’s Infringement
                                   alternatively, “very near or            following                          Contentions, Ex. 4 at 9–15, Ex.
(claim 1)                          close to”                                                                  5 at 9–14.

                                                                                                              Axis’ Invalidity Contentions,
                                                                                                              Ex. E-1 at 7–11; Ex. E-2 at 4–
                                                                                                              7; Ex. E-3 at 11-12.

“redirecting the illumination in   Plain and ordinary meaning or           Altering the direction of          Signify’s Infringement
one or more predetermined          alternatively, “altering the            illumination in one or more        Contentions, Ex. 4 at 9–15, Ex.
directions”                        direction of illumination in one        directions depending on the        5 at 9–14
                                   or more chosen directions”              angle that the illumination
(claim 1)                                                                  enters the diffuser and the        Axis’ Invalidity Contentions,
                                                                           microscopic surface structure      Ex. E-1 at 7–11; Ex. E-2 at 4–
                                                                           of the diffuser.                   7.




                                                                       8
                         Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 10 of 16




  Disputed Claim Term or                Signify’s Proposed              Axis’ Proposed Construction           Cross-Reference to
          Phrase                           Construction                                                          Disclosures

“concentrating the illumination   Plain and ordinary meaning or         Intensifying the illumination    Signify’s Infringement
in one or more predetermined      alternatively, “creating a non-       non-uniformly in one or more     Contentions, Ex. 4 at 9–15, Ex.
directions”                       uniform intensity of                  directions depending on the      5 at 9–14.
                                  illumination in one or more           angle that the illumination
(claim 1)                         chosen directions”                    enters the diffuser and the      Axis’ Invalidity Contentions,
                                                                        microscopic surface structure    Ex. E-1 at 7–11; Ex. E-2 at 4–
                                                                        of the diffuser.                 7.



“a power system for . . .         “power system configured to           35 U.S.C. § 112 ¶ 6 limitation   Signify’s Infringement
controlling the illumination      regulate the flow of energy to        and indefinite.                  Contentions, Ex. 4 at 16-18;
produced by the light-emitting    the light-emitting elements”                                           Ex. 5 at 14-15.
elements”                                                               Function: “provide[] energy to
                                                                        the light-emitting elements”    Axis’ Invalidity Contentions,
(claim 1)                                                               and “provide[] a means for      Ex. E-1 at 11; Ex. E-2 at 7;
                                                                        controlling the illumination    Ex. E-3 at 3.
                                                                        produced by the light-emitting
                                                                        elements through the regulation
                                                                        of the flow of energy thereto.”

                                                                        Structure: N/A




                                                                    9
                        Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 11 of 16




           4. U.S. Patent No. 7,256,554

   Disputed Claim Term or            Signify’s Proposed              Axis’ Proposed Construction           Cross-Reference to
           Phrase                       Construction                                                          Disclosures

“first radiation”              Plain and ordinary meaning or         First emission of wavelengths   Signify’s Infringement
                               alternatively, “first emission of     of light                        Contentions, Ex. 6 at 7, 20, 37,
(claims 1, 6, 46, 51)          electromagnetic energy”                                               45, 78, 85–86, 116.

                                                                                                     Axis’ Invalidity Contentions,
                                                                                                     Ex. F-1 at 4–5, 16, 23–24, 27;
                                                                                                     Ex. F-2 at 1–3, 13, 22–23, 26;
                                                                                                     Ex. F-3 at 2, 4, 16, 25–26, 29;
                                                                                                     Ex. F-4 at 2, 4, 15–16, 24, 28;
                                                                                                     Ex. F-5 at 2–3, 21–22, 33–34,
                                                                                                     38; Ex. F-6 at 1–2, 14, 21–22,
                                                                                                     24; Ex. F-7 at 1–2, 9–10;
                                                                                                     Ex. F-8 at 2–3, 13–14, 18, 21;
                                                                                                     Ex. F-9 at 1–2, 13, 18, 21;
                                                                                                     Ex. F-10 at 1–2, 12, 14–15.

“first spectrum”               Plain and ordinary meaning or         First combination of            Signify’s Infringement
                               alternatively, “first intensity as    wavelengths of light            Contentions, Ex. 6 at 7, 37, 78,
(claims 1, 6, 46, 51)          a function of wavelength”                                             116.

                                                                                                     Axis’ Invalidity Contentions,
                                                                                                     Ex. F-1 at 2–3, 16, 23, 27; Ex.
                                                                                                     F-2 at 1–2, 13, 22, 26; Ex. F-3
                                                                                                     at 2, 4, 16, 25, 29; Ex. F-4 at 2,
                                                                                                     4, 15, 24, 28; Ex. F-5 at 22, 33,
                                                                                                     38; Ex. F-6 at 1, 14, 21, 24;
                                                                                                     Ex. F-7 at 1,9; Ex. F-8 at 2–3,



                                                                    10
                           Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 12 of 16




   Disputed Claim Term or                Signify’s Proposed             Axis’ Proposed Construction              Cross-Reference to
           Phrase                           Construction                                                            Disclosures

                                                                                                           13, 18, 21; Ex. F-9 at 1, 13, 18,
                                                                                                           21; Ex. F-10 at 1, 12, 15.

“feed-forward driver”              Plain and ordinary meaning, or       A driver that utilizes             Signify’s Infringement
                                   alternatively, “a power control      information known in advance       Contentions, Ex. 6 at 25, 44–
(claims 1, 2, 6)                   apparatus that provides power        regarding a desired power to be    45, 48.
                                   to a load without requiring          provided to the light source to
                                   feedback information from the        control the intensity of           Axis’ Invalidity Contentions,
                                   load”                                radiation generated by the light   Ex. F-1 at 4, 7, 13, 16, 20; Ex.
                                                                        source based on modulating the     F-2 at 2, 5, 7, 13–14, 18; Ex. F-
                                                                        average power delivered to the     3 at 4, 6, 10, 16–17, 21; Ex. F-
                                                                        light source in a given time       4 at 4, 6, 12, 15–16, 19–20;
                                                                        period, without monitoring and     Ex. F-5 at 2, 7, 12, 22, 26–27;
                                                                        without regulating the voltage     Ex. F-6 at 1, 4, 7, 14, 18; ;
                                                                        or current provided to the light   Ex. F-7 at 1, 3, 6, 9–10, 12–13;
                                                                        source.                            Ex. F-8 at 3, 5, 8, 13–14, 16;
                                                                                                           Ex. F-9 at 1, 5, 8, 13, 15;
                                                                                                           Ex. F-10 at 2–3, 5.


            5. U.S. Patent No. 7,288,902

   Disputed Claim Term or                Signify’s Proposed             Axis’ Proposed Construction              Cross-Reference to
           Phrase                           Construction                                                            Disclosures

“light source driver controller”   Plain and ordinary meaning or,       A component which causes the       Signify’s Infringement
                                   alternatively, “circuitry that       light source driver to change      Contentions, Ex. 7 at 22–27.
(claim 1)                          causes the light source driver to    the brightness of the light
                                   vary the first and second drive      sources                            Axis’ Invalidity Contentions,
                                   currents”                                                               Ex. D-1 at 17–22; Ex. D-2 at
                                                                                                           21–28; Ex. D-3 at 6–7; Ex. D-4

                                                                       11
                          Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 13 of 16




  Disputed Claim Term or               Signify’s Proposed            Axis’ Proposed Construction           Cross-Reference to
          Phrase                          Construction                                                        Disclosures

                                                                                                      at 18–27; Ex. D-5 at 9–11;
                                                                                                      Ex. D-6 at 18–22; Ex. D-7 at
                                                                                                      20–26.


             6. U.S. Patent No. 7,352,138

  Disputed Claim Term or               Signify’s Proposed            Axis’ Proposed Construction           Cross-Reference to
          Phrase                          Construction                                                        Disclosures

“A.C power source that           “a power source that provides       Alternating current (A.C.)       Signify’s Infringement
provides signals other than a    two or more alternating current     power source that provides two   Contentions, Ex. 8 at 11–14,
standard A.C. line voltage” /    (A.C.) signals, each being other    or more signals other than a     54-61.
“alternating current (A.C.)      than a sinusoidal wave at a         standard A.C. line voltage
power source that provides       standard frequency and                                               Axis’ Invalidity Contentions,
signals other than a standard    amplitude”                                                           Ex. C-1 at 3–5, 17; Ex. C-2 at
A.C. line voltage”                                                                                    3–5, 23–24; Ex. C-3 at 5–6, 22;
                                                                                                      Ex. C-5 at 3–5, 19–20.
(claims 1, 33)

“duty cycle”                     Plain and ordinary meaning or       The ratio of pulse duration to   Signify’s Infringement
                                 alternatively, “ratio of the        pulse period, which may also     Contentions, Ex. 8 at 30-32.
(claim 10)                       active or ‘on’ time within a        be expressed as a percentage
                                 specified period”                                                    Axis’ Invalidity Contentions,
                                                                                                      Ex. C-1 at 8-10; Ex. C-2 at 11-
                                                                                                      13, 20, 22; Ex. C-3 at 12-13;
                                                                                                      Ex. C-4 at 2, 4; Ex. C-5 at 10-
                                                                                                      11;




                                                                    12
                          Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 14 of 16




  Disputed Claim Term or               Signify’s Proposed          Axis’ Proposed Construction            Cross-Reference to
          Phrase                          Construction                                                       Disclosures

“[alternating current] (A.C.)    “a circuit that provides an      Plain and ordinary meaning        Signify’s Infringement
dimmer circuit”                  alternating current (A.C.)                                         Contentions, Ex. 8 at 22–27,
                                 dimming signal”                                                    61–65.
(claims 2, 9, 34)
                                                                                                    Axis’ Invalidity Contentions,
                                                                                                    Ex. C-1 at 6–7, 18; Ex. C-2 at
                                                                                                    7–8, 24; Ex. C-3 at 8–9, 22–23;
                                                                                                    Ex. C-4 at 1–2; Ex. C-5 at 6–9,
                                                                                                    20; Ex. C-6 at 5–6, 13; Ex. C-7
                                                                                                    at 6–8, 12; Ex. C-8 at 4–5, 11.


             7. U.S. Patent No. 7,703,951

  Disputed Claim Term or              Signify’s Proposed          Axis’ Proposed Construction            Cross-Reference to
          Phrase                         Construction                                                       Disclosures

“modular”                        Plain and ordinary meaning or    Allowing for easy installation,   Signify’s Infringement
                                 alternatively, “includes         removal, and replacement by       Contentions, Ex. 9 at 2–6.
(claim 35)                       modules”                         the user of light-generating
                                                                  modules and controller            Axis’ Invalidity Contentions,
                                                                  modules                           Ex. A-1 at 1–2; Ex. A-2 at 1–3;
                                                                                                    Ex. A-3 at 1–2; Ex. A-4 at 1–2.




                                                                 13
       Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 15 of 16




Dated: November 20, 2020

/s/ C. Brandon Rash                      /s/ Cheryl T. Burgess

C. Brandon Rash (pro hac vice)           Michael K. Friedland
M. Andrew Holtman (pro hac vice)         Cheryl T. Burgess
Ryan Stronczer (pro hac vice)            Knobbe, Martens, Olson & Bear LLP
Akin Gump Strauss Hauer & Feld LLP       2040 Main Street, 14th Floor
Robert S. Strauss Tower                  Irvine, CA 92614
2001 K Street, N.W.                      Phone: (949) 760-0404
Washington, DC 20006                     Fax: (949) 760-9502
(202) 887-4000                           E-mail:
brandon.rash@akingump.com                Michael.friedland@knobbe.com
andy.holtman@akingump.com                Cheryl.burgess@knobbe.com
rstronczer@akingump.com
                                         COUNSEL FOR DEFENDANT
Michael P. Kahn (4068615)                Axis Lighting Inc.
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park, 44th Floor
New York, NY 10036
(212) 872-1082
mkahn@akingump.com

COUNSEL FOR PLAINTIFFS
Signify North America Corporation and
Signify Holding B.V.




                                        14
       Case 1:19-cv-05516-DLC Document 120 Filed 11/20/20 Page 16 of 16




                                 CERTIFICATE OF SERVICE




I hereby certify that true and correct copies of the foregoing was served this 20 th day of
November, 2020 on the following parties via this Court’s ECF Filing system:

Cheryl T. Burgess
Knobbe, Martens, Olson & Bear LLP
2040 Main Street, 14th Floor
Irvine, CA 92614
Phone: (949) 760-0404
Fax: (9494) 760-9502
E-mail: Cheryl.Burgess@knobbe.com

Michael K. Friedland
Knobbe, Martens, Olson & Bear LLP
2040 Main Street, 14th Floor
Irvine, CA 92614
Phone: (949) 760-0404
Fax: (9494) 760-9502
E-mail: Michael.friedland@knobbe.com


COUNSEL FOR DEFENDANTS
Axis Lighting Inc.




                                                      /s/ C. Brandon Rash
                                                      C. Brandon Rash
